Case 2:18-cv-14228-DMM Document 26 Entered on FLSD Docket 10/30/2018 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOU TH ERN D ISTRICT O F FLORID A

                                CA SE N O .18-CV -14228-D M M

   N ATA LIO AG U IRR E,Ao ltlu DELG AD O ,
   RO GELIO N tlx Ez,Jo sE A .sAx cHEz,

           Plaintiffs,



   SOU TH FLORID A GRA D W G ,lN C.,a Florida
   for-profitcorporation,and TIM OTHY 0.
   REYN OLD S,

           D efendants.


      O R DER G R AN TING A PPR O VA L O F SETTLEM EN T A ND D ISM ISSIN G CA SE

          TH IS CA U SE com es before the Courtupon the Parties'JointM otion to A pprove FLSA

   SettlementAgreementand Dismissalwith Pzejudice,tèled on October 29,2018. (DE 25).
   Plaintiffinitiated thisaction on June 18,2018,alleging violations ofthe overtim e provisionsof

   the FairLaborStandardsAct,29 U.S.C.j 201 etseq.(ûTLSA''). (DE 1). The Partiesnow
   advisetheCourtthattheyhavesettleda11claimsinthisaction,andjointlymovefordismissal.
          W hen a private action isbroughtunderthe FLSA and issubsequently settled,tûthe district

   courtmay entera stipulated judgmentafter scrutinizing the settlementfor faimess.'' Lynn'
                                                                                          s
   Food Stores,Inc.v.United States,679 F.2d 1350,1353 (11th Cir.1982) (intenlalcitations
   omitted). In scnztinizing the settlement for fairness,a courtmust determine whether the
   settlementisaiçfairandreasonableresolutionofabonafdedisputeoverFLSA provisions.''Id
   at1355. W hiletheprovisionsofthe Actarem andatory,the Eleventh Circuithasrecognized that

   theremaybebonahdedisputesasto FLSA coverageand therefore,adistrictcourtmayapprove
   a settlem entto ûtprom ote the policy ofencouraging settlem entoflitigation.'' Id at 1354.
Case 2:18-cv-14228-DMM Document 26 Entered on FLSD Docket 10/30/2018 Page 2 of 2



             Having reviewed theM otion and exhibitsattached thereto,and theCourtbeing otherwise

   fully advised in the prem ises, the Court finds that each of the four Settlem ent A greem ents of

   FLSA Claims(DE 25-1.
                      ,DE 25-2.
                              ,DE 25-3,
                                      .DE 25-4)reflectsa reasonablecompromiseover
   contestedlitigationtoresolvebonahdedisputesundertheFairLaborStandardsAct.
         ,   A ccordingly,itishereby O R D ERED A ND A DJU D G ED asfollow s:

                   ThePartiesJointM otion(DE 25)isGRANTED.
                   The CourtA PPR O V ES the Settlem ent A greem ents attached as Exhibits 1,2,3,

                   and 4 to D E 25,including the settlem ent am ounts for attorney's fees, as a fair,

                   adequate and reasonable settlem entofthe claim s atissue.

                   Thisaction is DISM ISSED W ITH PR EJUD IC E.

                4. The Clerk of Courtshall CL O SE this case and D ENY a11 pending m otions as

                   M O OT.

                   TheCourtretainsjurisdiction overthisaction untilApril29,2019toenforcethe
                   term s ofthe Settlem entA greem ent.

             D O N E A N D O RD ERE D in Cham bers atW estP          each,Floridathis.r day of
   October,2018.




                                                D ON A LD M .M ID D LEBROO K S
                                                UN ITED STA TES D ISTRICT JU D GE


   Copiesto:       Cotm selofRecord
